Title: To George Washington from John Wise, 17 December 1796
From: Wise, John,Lee, Ludwell
To: Washington, George


                        
                            Sir 
                            Richmond, December, 17th 1796
                        
                        By direction of the General Assembly of Virginia we do ourselves the honor of
                            enclosing to you their address on the subject of your retirement from public life.
                        Permit us Sir, to join our prayers, with those of an admiring Nation, to the
                            supreme Ruler of the Universe, that you may long in health enjoy the happiness which your
                            unexampled patriotism and virtue, have so justly entitled you to. We have the Honor to be
                            with the highest respect Sir Your most Obedt & very Hble Servts
                        
                            Ludwell Lee S.S.
                            Jno. Wise S.H.D.
                            
                     Enclosure
                                                
                            
                                Sir, 
                                
                                    c.17 December 1796
                                
                            
                            The General Assembly of Virginia, actuated by the affectionate manner in
                                which you have announced your intention of declining a re-election to the high office
                                you now fill, and impressed with those sentiments of friendship and gratitude, which
                                personal merit and public services ought invariably to inspire, cannot silently behold
                                an event, long deprecated by your fellow citizens; and whilst they deplore the
                                resolution which will deprive a nation of its first hope, they are unable to repress
                                those sensations arising from the prospect of her beloved citizen’s return into the arms
                                of his native State. On a review of the whole tenor of your life, they feel themselves
                                stimulated to bestow upon you the best reward which free men can give, and the most
                                grateful, which a mind like your’s, can receive. They trust that the acclamation will be
                                heard by distant nations, and resound to future ages, when with one voice they proclaim,
                                that you have deserved well of your country.
                            
                        
                    